Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered November 6, 1991, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to an indeterminate prison term of 2 Vs to 7 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of assault in the second degree. Such evidence included the testimony of the victim that defendant repeatedly struck her and kicked her in the head, the testimony of the neighborhood resident who witnessed the assault and had called 911, the testimony of the physician who examined the victim that her injuries were consistent with being kicked in the head with a boot, and the testimony of the *725police officer concerning defendant’s incriminating statements. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the victim, including those that arose from his own testimony concerning the circumstances of the altercation and his intent to cause physical injury, were properly placed before the jury, and, after considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom, we find no reason on the record before us to disturb the determination of the fact finder. Concur—Murphy, P. J., Wallach, Kupferman and Ross, JJ.